Title: To Benjamin Franklin from Charles-François Le Brun, 6 December 1777
From: Le Brun, Charles-François
To: Franklin, Benjamin


Sir
Paris rüe pierre sarrazin ce 6 Xbre 1777.
When I deliver’d to you on Sunday Last the Letter of messrs. Delagoanere & Co. of Corunna I observed to you that they were very uneasy on account of one of your Letters which was missing because they Supposed it might have been intercepted. You approved of their idea of having your answers transmitted to them under my cover that they could go Safe and unsuspected. Consequently I understood that you were to Send me your paket on moonday Last. I am somewhat uneasy on account of your silence, and should be very Sorry could messrs. delagoanere doubt either my diligence or fidelity in executing their Commission. I beg you’ll be so Kind as to let me Know if you’ve deffer’d to write or if you have writen directly.
Permit me to rejoice with you at the good piece of news which I hear to be countenanced by your authority. I am Sir Your most humble obedient Servant.
Le Brun
 
Addressed: A Monsieur / Monsieur franklyn / a Passy.
Notation: Le Brun 6 Decr. 77. Paris
